                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE
                             Civil Action No. 1:20-cv-00295-JDL

JEREMY PRATT,
ROBERT J. RUFFNER,
JOHN TEBBETTS,
STEVEN BELLEAU, and
MATTHEW PERRY
on their own behalf and
on behalf of all others similarly situated,

       Plaintiffs,
v.

SECURUS TECHNOLOGIES, INC.,

       Defendant.


     PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR LEAVE TO FILE
                      SECOND AMENDED COMPLAINT


       Plaintiffs’ Motion for Leave to File a Second Amended Complaint (“SAC”) was filed

without undue delay, bad faith or dilatory motive. Further, Plaintiffs’ proposed SAC would not be

futile. The SAC asserts that Securus is liable for violations of Federal Wiretap Act, 18 U.S.C.

§ 2510 et seq. and the analogous Maine statute, 15 M.R.S. § 710 et seq. (together, the “Wiretap

Acts”), and sets forth factual allegations sufficient to satisfy all elements of a cause of action—

including intent—under the Wiretap Acts. Moreover, to the extent that Securus seeks dismissal

based on certain affirmative defenses, Securus has not demonstrated those affirmative defenses

with the certitude required to justify dismissal at the pleadings stage. See Blackstone Realty LLC v.

FDIC, 244 F. 3d 193, 197 (1st Cir. 2001) (finding dismissal appropriate only where the Complaint

and other appropriately considered documents “‘leave no doubt’ that the plaintiff’s action is barred

by the asserted defense.”) Accordingly, Plaintiffs’ Motion should be granted.
         I.       The Second Amended Complaint Sufficiently Pleads the Intent Element of the
                  Wiretap Acts.

         The SAC sets out a prima facie case for Securus’ violation of the Wiretap Acts by alleging

that Securus: “(1) intentionally1 (2) intercepted, endeavored to intercept or procured another person

to intercept or endeavor to intercept 2 (3) the contents of3 (4) an electronic communication 4 (5)

using a device.5” See In re Pharmatrak, Inc. Privacy Litig., 329 F.3d 9, 18 (1st Cir. 2003). Fed. R.

Civ. P. 8 requires a Plaintiff provide just enough factual detail to make a claim “plausible on its

face.” Cardigan Mountain School v. New Hampshire Ins. Co., 787 F.3d 82, 84 (1st Cir. 2015)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Under this familiar standard, the court

determines if the factual allegations, which are accepted as true, are “sufficient to support ‘the

reasonable inference that the defendant is liable[.]’” Cardigan Mountain, 787 F.3d at 84 (quoting

Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir. 2011)). Intent need only be pled generally because

“[t]he characterization of a state of mind, after all, does not lend itself to detailed pleading.” US ex

rel. Karvelas v. Melrose-Wakefield Hosp., 360 F.3d 220, 228 (1st Cir. 2004). The SAC satisfies

this standard.

         More specifically, and as outlined in the Court’s April 30, 2021 Order, to plead intent under

the Wiretap Acts Plaintiffs must allege “Securus intentionally recorded attorney-client calls and

not just that it intentionally recorded phone calls made from jail phones,” Order at 12, and that the

conduct or causing of the result was Securus’ conscious objective. Order at 9 (citing Pharmatrak,

329 F.3d at 23).6 Despite Securus’ assertions otherwise, Plaintiffs are not required to allege that



1
  SAC ¶¶ 1-5, 22.
2
  SAC ¶¶ 1, 2, 5, 19, 23-26.
3
  Id.
4
  Id.
5
  Id.
6
  Plaintiffs respectfully adopt this standard from the Court’s April 30, 2021 Order as the law of the case here, but do
not concede any future challenges concerning the scope of this language as found in the Wiretap Acts.

                                                          2
Securus had particularized knowledge of each call it illegally recorded. All that is required at this

stage is an allegation that Securus was aware it operated a system that illegally recorded attorney-

client communications. The Court emphasized this by citing compliant language from a complaint

in a similar case against Securus, Huff v. CoreCivic, Inc., No. 17-2320-JAR-JPO, 2018 WL

1175042 (D. Kan. Mar. 5, 2018), in which plaintiffs alleged the detention facility operator “and/or

Securus were aware that they were operating a system that captured and recorded confidential

attorney-client communications.” Order at 13 (citing Complaint ¶ 21, Huff, No. 17-2320-JAR-JPO

(D. Kan. June 1, 2017), 2017 WL 11448922. The Court noted that this language “would satisfy

the ‘conscious objective’ standard described in In re Pharmatrak.” Order at 13 (quotations

omitted). The SAC similarly satisfies this “conscious objective” threshold.

        Plaintiffs allege that “Securus was aware or was willfully blind to the fact that it operated

a system in Maine that intercepted, recorded and distributed calls between inmates and their

attorney wherein inmates sought and/or received legal advice.”7 To support this, the SAC alleges

that over 800 calls containing attorney-client privileged communications were recorded by Securus

at Maine jails and prisons,8 and that Securus has a history of being sued for recording privileged

calls.9 These allegations form the factual basis for the SAC’s allegation that Securus “was aware

that the system it operated in Maine would continue intercepting, recording and distributing calls

between inmates and their attorneys wherein inmates sought and/or received legal advice.” 10 The

SAC lays out more directly that the sheer number of privileged calls Securus recorded shows that

“Securus was either aware of the fact that its system repeatedly failed and recorded




7
  SAC § ¶ 1.
8
  SAC ¶¶ 2, 25-26.
9
  SAC ¶¶ 3, 18
10
   SAC ¶¶ 5, 21.

                                                  3
communications in violation of the Wiretap Act, or was willfully blind to that fact.” 11 These

allegations, taken together, sufficiently plead the intent element of the Wiretap Act violations that

form the basis of Plaintiffs’ case.

           Securus makes much of the distinction between the scienter requirements of “willful” and

“intentional,” see Opp’n at 11. This analysis is misplaced because the SAC does not allege that

Securus’ conduct was willful, but rather alleges “Securus was either aware of the fact that its

system repeatedly failed and recorded communications in violation of the Wiretap Act, or was

willfully blind to that fact.”12 Willful blindness—distinct from willfulness—is a method of

pleading intentional or knowing conduct, since a defendant’s state of mind often cannot be

discerned directly, especially prior to discovery. See, e.g., United States v. Griffin, 524 F.3d 71, 79

n.6 (1st Cir. 2008) (stating that “[t]he circuits are uniform in approving willful blindness [jury]

instructions for specific intent criminal offenses”); 2019 D. Me. Pattern Crim. Jury Instr. § 2.16,

“Willful Blindness” As a Way of Satisfying “Knowingly”).

           II.     The Second Amended Complaint is Not Futile.

           As it did in its Motion to Dismiss, Securus argues that the SAC is futile because it does not

anticipatorily counter certain affirmative defenses Securus now raises. Affirmative defenses can

serve as the basis of dismissal only where “‘(i) the facts establishing the defense are definitively

ascertainable from the complaint and the other allowable sources of information, and (ii) those

facts suffice to establish the affirmative defense with certitude.’” Nisselson v. Lernout, 469 F. 3d

143, 150 (1st Cir. 2006) (quotations omitted); Blackstone Realty, 244 F.3d at 197 (stating that

dismissal based on an affirmative defense is appropriate only where “review of the complaint,

together with any other documents appropriately considered under Fed. R. Civ. P. 12(b)(6), must


11
     SAC ¶ 22.
12
     SAC ¶ 22 (emphasis added).

                                                    4
‘leave no doubt’ that the plaintiff’s action is barred by the asserted defense.”); see also Glassman

v. Computervision Corp., 90 F.3d 617, 622 (noting that futility analysis on a motion to amend

“applies the same standard of legal sufficiency as applies to a Rule 12(b)(6) motion”). Securus has

not raised any affirmative defenses that meet this standard.

         A prima facie case under the Wiretap Acts does not require the plaintiff to affirmatively

plead they did not waive the privilege at issue. See In re Pharmatrak, Inc. Privacy Litig., 329 F.3d

9, 23 (1st Cir. 2003) (“[w]e think, at least for the consent exception under the ECPA in civil cases,

that it makes more sense to place the burden of showing consent on the party seeking the benefit

of the exception, and so hold.”) Contrary to Securus’ assertion, lack of consent or waiver is not an

element of the Wiretap Acts. In fact, if a plaintiff were required to plead that they followed certain

procedures to show they did not consent, those procedures could be shielded from scrutiny.13

         Further, that Securus purportedly screens out some privileged calls is immaterial to the

question of intent under the Wiretap Acts, or to the question of whether they are plausibly liable

for their failure to screen out other privileged calls. The procedures through which Securus

purportedly screens out privileged calls, whether those procedures were effective in screening out

the privileged calls, whether those procedures allow for a valid wavier and whether Plaintiffs

followed those procedures are among the core factual questions of this matter. That the parties

disagree with regard to these facts and as to what constitutes valid waiver, is precisely what

discovery and motion practice will address.14




13
   Under Securus’ suggested standard, a recorded party would have no opportunity to challenge the validity of those
procedures because they would be required to assert, even prior to discovery, that they satisfied any particularities of
the recording party’s requirements—no matter how complex, onerous, or akin to a glorified game of Simon Says—in
order to survive a motion to dismiss. This cannot be the law, and because consent and/or waiver is an affirmative
defense, it is not.
14
   On this point, Plaintiffs note that Securus twice misquotes the SAC, omitting “purportedly” when citing to ¶ 20 of
the SAC and thus materially changing the meaning of the allegations contained therein. See Opp’n at pp. 7, 8.

                                                           5
         III.     Securus Does Not Fall Under the Exceptions to the Wiretap Acts.

         The liability exception for equipment used by an “investigative or law enforcement officer

in the ordinary course of his duties,” (otherwise known as the “business extension exception”) in

the Federal Wiretap Act does not immunize Securus’ conduct. That exception has two prongs,

exempting from liability a provider that: (i) furnishes the equipment to the subscriber “in the

ordinary course of its business,” and (ii) that the subscriber then uses “in the ordinary course of its

business.” 18 U.S.C. § 2510(4); Huff v. CoreCivic, Inc., No. 17-2320, 2018 WL 1175042 at *3 (D.

Kan. Mar. 5, 2018). Securus argues that it is immunized because it is an instrumentality of county

officials. This may satisfy the first prong, however, Securus ignores the second prong which

requires the equipment be used in the ordinary course of its business—a prong Securus fails.

         In Huff, the court carefully considered the meaning of “ordinary course of business” as it

was used in the business extension exception, concluding that an action “is taken in the ordinary

course of business if it is a routine activity of the business in furtherance of a legitimate business

goal.” Huff v. CoreCivic, 2018 WL 1175042 at *3 (citations omitted). Though Plaintiffs agree that

a jail has a legitimate interest in recording calls in order to maintain security, the court in Huff

correctly concluded that this interest “does not place all recordings of inmate phone calls within

the business extension exception.” Id. at *4. Moreover, neither the SAC nor the complaint in Huff

allege that the recording of attorney-client calls furthered the security or public safety of the jail.15

The court in Huff found that “[b]ecause the facts as alleged in Plaintiffs’ Complaint do not reflect

that the attorney-client recordings furthered a legitimate business interest, the Court finds that the

recordings at issue were not made in the ordinary course of CoreCivic’s business, and that the



15
   Securus has asserted that the general recording of calls is a legitimate business purpose. However, this is not the
standard. As noted below, the Court in Huff found that the business extension exception considers not the jail’s interest
in recording generally but rather whether there is legitimate interest in recording privileged calls.

                                                           6
business exception does not apply.” Huff at *4. The SAC similarly has no allegations to which

Securus could point to assert that attorney-client recordings further a legitimate business interest.

This is because there is simply no legitimate business interest in violating attorney-client privilege,

and doing so is therefore outside the “ordinary course of business.”16

         Just as it did with the business extension exception, Securus ignores a crucial portion of

Maine’s Wiretap Act to argue that the Act does not apply to its conduct. The Maine Wiretap Act

exempts individuals “carrying out practices otherwise permitted by this chapter.” Securus assumes

without argument that its recording of attorney-client communication is authorized. However, a

review of Maine’s Wiretap Act shows that recording of attorney-client communications is

specifically not permitted. The investigative officer and jail investigative officer exemptions, 15

M.R.S. § 712(2)-(3), by their plain language “[do] not authorize any interference with the attorney-

client privilege.” The drafters of the Maine Wiretap Act were so concerned with ensuring the

sanctity of the attorney-client privilege that even the act’s safe harbor provisions made clear that

the attorney-client privilege shall not be interfered with.17

         In sum, the SAC provides sufficient factual allegations to state a claim against Securus for

violation of the Wiretap Acts. Plaintiffs’ claims are not futile, nor are they subject to dismissal

based on any affirmative defense raised. The Motion for Leave to Amend should therefore be

granted.


16
   Securus’ final argument regarding Maine’s exception, 15 M.R.S. § 709(3), fails for the same reasons the business
extension exception does. Maine’s exception pointedly uses substantially similar language, exempting devises used
in the “ordinary course of business” There is no reason to believe that recording attorney-client communications is
not within the ordinary course of business for the purpose of the Federal Wiretap Act but would be within the ordinary
course of business for the purposes of Maine’s Wiretap Act. See Griffin v. Griffin, 92 A.3d 1144, 1150-51 (noting that
Maine courts should interpret the Maine Wiretap Act in the context of cases interpreting the Federal Wiretap Act).
17
   The third exception in the Maine Wiretap Act, 16 M.R.S. § 712(1), fails for the same reason the business extension
exception does. That exception applies only to recordings “in the normal course of employment while engaged in any
activity which is a necessary incident to the rendition of service…” Like above, supra note 16, it is difficult to imagine
that recording attorney-client communications is not within the ordinary course of business for the purpose of the
Federal Wiretap Act but would be in “the normal course of business” for the purposes of Maine’s Wiretap Act.

                                                            7
Dated: June 15, 2021

                           Respectfully Submitted,

                            /s/ Peter Mancuso
                           Peter Mancuso, Esq
                           Andrew Schmidt, Esq.
                           Andrew Schmidt Law, PLLC
                           97 India St.
                           Portland, Maine 04101
                           (207) 619-0884
                           Peter@maineworkerjustice.com

                           Benjamin N. Donahue
                           Hallett, Whipple & Weyrens, P.A.
                           Six City Center
                           P.O. Box 7508
                           Portland, Maine 04112-7508
                           Tel - 207.775.4255
                           Fax - 207.775.4229
                           www.hww.law
                           bdonahue@hww.law

                           Attorneys for the Plaintiffs




                       8
                                CERTIFICATE OF SERVICE

       I hereby certify that on June 15, 2021, I electronically filed the foregoing with the Clerk of

the Court using the ECF system, which will automatically send notice of such filing to all counsel

of record.


Dated: June 15, 2021
                                                               /s/Peter Mancuso
                                                             Peter Mancuso
                                                             Andrew Schmidt Law, PLLC
                                                             97 India St.
                                                             Portland, Maine 04101
                                                             207-619-0884
                                                             Peter@MaineWorkerJustice.com

                                                             Attorneys for the Plaintiffs




                                                 9
